DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the spectra" in “wherein the spectra are from an area of a semiconductor wafer that includes a structure”.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior mention of spectra in the claim.
Claim 19 inherits this issue and does not correct it.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a “simulator”.  Under the broadest reasonable interpretation, a simulator could include a purely software implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 11, 12, 14, and 16-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Beurden (US 20130066597 A1).
Regarding Claim 1:
Van Beurden teaches:
receiving spectra at a processor, (¶50 which may be read and executed by one or more processors; ¶69; ¶74 angle resolved scatter spectra can be measured at multiple wavelengths in parallel)
wherein the spectra are from an area of a semiconductor wafer that includes a structure, (¶109 FIG. 7 illustrates schematically the scattering geometry that may be reconstructed in accordance with an embodiment of the present invention)
wherein the spectra are measured by a wafer metrology tool, and (¶69 The reflected radiation is passed to a spectrometer detector 4, which measures a spectrum 10 (intensity as a function of wavelength) of the specular reflected radiation. From this data, the structure or profile giving rise to the detected spectrum may be reconstructed by processing unit PU, e.g., conventionally by Rigorous Coupled Wave Analysis (RCWA) and non-linear regression or by comparison with a library of simulated spectra as shown at the bottom of FIG. 3.)
wherein the structure has geometry-induced anisotropic effects; (¶201 boundary-conforming anisotropy )
generating a parameterized geometric model of the structure using the processor; (¶109 FIG. 7 illustrates schematically the scattering geometry that may be reconstructed in accordance with an embodiment of the present invention)
assigning anisotropic material properties to the parameterized geometric model using the processor; (¶109 includes materials of differing properties such as to cause a discontinuity at a material boundary between the differing materials; ¶149  The step of scaling may further comprise using a scaling operator (S) that is continuous at the material boundary, to account for anisotropic material properties; ¶187-191 Embodiments may have the ability to model bi-refringent media with respect to the horizontal and vertical directions. It is possible to handle more general anisotropic media in which the directions of anisotropy are pointing along the boundary and normal to the boundary of a pattern, i.e. the anisotropy is boundary-conforming. Following the line of reasoning for a LER effective-medium approach [12], such types of anisotropy provide a natural extension to effective-medium approaches, which are e.g. used to model LER)
determining dispersion parameters of the structure on the wafer using the parameterized geometric model with the processor, (¶329 directions of the anisotropy of the permittivity)
wherein the dispersion parameters include anisotropic dispersion parameters; and (¶329 directions of the anisotropy of the permittivity )
determining at least one geometric parameter or anisotropic material parameter from the parameterized geometric model using the processor. (¶109 includes materials of differing properties such as to cause a discontinuity at a material boundary between the differing materials; ¶149  The step of scaling may further comprise using a scaling operator (S) that is continuous at the material boundary, to account for anisotropic material properties; ¶187-191 Embodiments may have the ability to model bi-refringent media with respect to the horizontal and vertical directions. It is possible to handle more general anisotropic media in which the directions of anisotropy are pointing along the boundary and normal to the boundary of a pattern, i.e. the anisotropy is boundary-conforming. Following the line of reasoning for a LER effective-medium approach [12], such types of anisotropy provide a natural extension to effective-medium approaches, which are e.g. used to model LER; ¶199 Thus the electromagnetic flux density is related to the electric field using, in the region in which the localized normal vector field is generated and local to the material boundary, a component of permittivity )

Regarding Claim 2:
Van Beurden teaches:
measuring the spectra with the wafer metrology tool. (¶69 The reflected radiation is passed to a spectrometer detector 4, which measures a spectrum 10 (intensity as a function of wavelength) of the specular reflected radiation. From this data, the structure or profile giving rise to the detected spectrum may be reconstructed by processing unit PU, e.g., conventionally by Rigorous Coupled Wave Analysis (RCWA) and non-linear regression or by comparison with a library of simulated spectra as shown at the bottom of FIG. 3.)

Regarding Claim 3:

wherein the dispersion parameters include an anisotropic tensor matrix. (¶329 directions of the anisotropy of the permittivity )

Regarding Claim 6:
Van Beurden teaches:
wherein the at least one geometric parameter or anisotropic material parameter is determined using a regression. (¶69 the structure or profile giving rise to the detected spectrum may be reconstructed by processing unit PU, e.g., conventionally by Rigorous Coupled Wave Analysis (RCWA) and non-linear regression)

Regarding Claim 11:
Van Beurden teaches:
wherein the anisotropic dispersion parameters are parametrized using correction parameters. (¶118 Define residual error ... Compute update vector(s) ... Update solution: ... Update residual error)

Regarding Claim 12:
Van Beurden teaches:
wherein the correction parameters represent shifts or scales of an original anisotropic dispersion. (¶118 Define residual error ... Compute update vector(s) ... Update solution: ... Update residual error)

Regarding Claim 14:
Van Beurden teaches:
wherein the dispersion parameters are determined by at least one of optimization or regression minimizing a spectral difference between modeled and measured versions of the spectra and by perturbing the parameterized geometric model and the dispersion parameters. (¶118 Define residual error ... Compute update vector(s) ... Update solution: ... Update residual error)

Regarding Claim 16:
Van Beurden teaches:
predicting anisotropic dispersions using the spectra. (¶109 includes materials of differing properties such as to cause a discontinuity at a material boundary between the differing materials; ¶149  The step of scaling may further comprise using a scaling operator (S) that is continuous at the material boundary, to account for anisotropic material properties; ¶187-191 Embodiments may have the ability to model bi-refringent media with respect to the horizontal and vertical directions. It is possible to handle more general anisotropic media in which the directions of anisotropy are pointing along the boundary and normal to the boundary of a pattern, i.e. the anisotropy is boundary-conforming. Following the line of reasoning for a LER effective-medium approach [12], such types of anisotropy provide a natural extension to effective-medium approaches, which are e.g. used to model LER; ¶199 Thus the electromagnetic flux density is related to the electric field using, in the region in which the localized normal vector field is generated and local to the material boundary, a component of permittivity )

Regarding Claim 17:
Van Beurden teaches:
a non-transitory computer readable storage medium having a computer readable program embodied therewith, (¶50 which may be read and executed by one or more processors)
the computer readable program configured to carry out the method of claim 1. (see the rejection of claim 1; this feature is rejected under the same rationale)

Regarding Claim 18:

an electronic data storage unit; and (¶50 which may be read and executed by one or more processors)
a processor in electronic communication with the electronic data storage unit and a wafer metrology tool, (¶50 which may be read and executed by one or more processors)
wherein the processor is configured to: (¶50 which may be read and executed by one or more processors)
generate a parameterized geometric model of a structure, (¶109 FIG. 7 illustrates schematically the scattering geometry that may be reconstructed in accordance with an embodiment of the present invention)
wherein the spectra are from an area of a semiconductor wafer that includes a structure, (¶109 FIG. 7 illustrates schematically the scattering geometry that may be reconstructed in accordance with an embodiment of the present invention)
wherein the spectra are measured by a wafer metrology tool, and (¶69 The reflected radiation is passed to a spectrometer detector 4, which measures a spectrum 10 (intensity as a function of wavelength) of the specular reflected radiation. From this data, the structure or profile giving rise to the detected spectrum may be reconstructed by processing unit PU, e.g., conventionally by Rigorous Coupled Wave Analysis (RCWA) and non-linear regression or by comparison with a library of simulated spectra as shown at the bottom of FIG. 3.)
wherein the structure has geometry-induced anisotropic effects; (¶201 boundary-conforming anisotropy )
assign anisotropic material properties to the parameterized geometric model; (¶109 includes materials of differing properties such as to cause a discontinuity at a material boundary between the differing materials; ¶149  The step of scaling may further comprise using a scaling operator (S) that is continuous at the material boundary, to account for anisotropic material properties; ¶187-191 Embodiments may have the ability to model bi-refringent media with respect to the horizontal and vertical directions. It is possible to handle more general anisotropic media in which the directions of anisotropy are pointing along the boundary and normal to the boundary of a pattern, i.e. the anisotropy is boundary-conforming. Following the line of reasoning for a LER effective-medium approach [12], such types of anisotropy provide a natural extension to effective-medium approaches, which are e.g. used to model LER)
determine dispersion parameters of the structure on the wafer using the parameterized geometric model, (¶329 directions of the anisotropy of the permittivity)
wherein the dispersion parameters include anisotropic dispersion parameters; and (¶329 directions of the anisotropy of the permittivity )
determine at least one geometric parameter or anisotropic material parameter from the parameterized geometric model. (¶109 includes materials of differing properties such as to cause a discontinuity at a material boundary between the differing materials; ¶149  The step of scaling may further comprise using a scaling operator (S) that is continuous at the material boundary, to account for anisotropic material properties; ¶187-191 Embodiments may have the ability to model bi-refringent media with respect to the horizontal and vertical directions. It is possible to handle more general anisotropic media in which the directions of anisotropy are pointing along the boundary and normal to the boundary of a pattern, i.e. the anisotropy is boundary-conforming. Following the line of reasoning for a LER effective-medium approach [12], such types of anisotropy provide a natural extension to effective-medium approaches, which are e.g. used to model LER; ¶199 Thus the electromagnetic flux density is related to the electric field using, in the region in which the localized normal vector field is generated and local to the material boundary, a component of permittivity )

Regarding Claim 19:
Van Beurden teaches:
wherein the processor and the electronic data storage unit are disposed in the wafer metrology tool. (¶69 The reflected radiation is passed to a spectrometer detector 4, which measures a spectrum 10 (intensity as a function of wavelength) of the specular reflected radiation. From this data, the structure or profile giving rise to the detected spectrum may be reconstructed by processing unit PU, e.g., conventionally by Rigorous Coupled Wave Analysis (RCWA) and non-linear regression or by comparison with a library of simulated spectra as shown at the bottom of FIG. 3.)

Regarding Claim 20:
Van Beurden teaches:
a parameterized geometric model of a structure, (¶109 FIG. 7 illustrates schematically the scattering geometry that may be reconstructed in accordance with an embodiment of the present invention)
wherein the spectra are from an area of a semiconductor wafer that includes a structure, (¶109 FIG. 7 illustrates schematically the scattering geometry that may be reconstructed in accordance with an embodiment of the present invention)
wherein the spectra are measured by a wafer metrology tool, (¶69 The reflected radiation is passed to a spectrometer detector 4, which measures a spectrum 10 (intensity as a function of wavelength) of the specular reflected radiation. From this data, the structure or profile giving rise to the detected spectrum may be reconstructed by processing unit PU, e.g., conventionally by Rigorous Coupled Wave Analysis (RCWA) and non-linear regression or by comparison with a library of simulated spectra as shown at the bottom of FIG. 3.)
wherein the structure has geometry-induced anisotropic effects, and (¶201 boundary-conforming anisotropy )
wherein the parameterized geometric model, using a processor, is configured to: (¶109 FIG. 7 illustrates schematically the scattering geometry that may be reconstructed in accordance with an embodiment of the present invention)
have anisotropic material properties assigned; (¶109 includes materials of differing properties such as to cause a discontinuity at a material boundary between the differing materials; ¶149  The step of scaling may further comprise using a scaling operator (S) that is continuous at the material boundary, to account for anisotropic material properties; ¶187-191 Embodiments may have the ability to model bi-refringent media with respect to the horizontal and vertical directions. It is possible to handle more general anisotropic media in which the directions of anisotropy are pointing along the boundary and normal to the boundary of a pattern, i.e. the anisotropy is boundary-conforming. Following the line of reasoning for a LER effective-medium approach [12], such types of anisotropy provide a natural extension to effective-medium approaches, which are e.g. used to model LER)
determine dispersion parameters of the structure on the wafer, (¶329 directions of the anisotropy of the permittivity)
wherein the dispersion parameters include anisotropic dispersion parameters; (¶329 directions of the anisotropy of the permittivity )
determine at least one geometric parameter or anisotropic material parameter; and (¶109 includes materials of differing properties such as to cause a discontinuity at a material boundary between the differing materials; ¶149  The step of scaling may further comprise using a scaling operator (S) that is continuous at the material boundary, to account for anisotropic material properties; ¶187-191 Embodiments may have the ability to model bi-refringent media with respect to the horizontal and vertical directions. It is possible to handle more general anisotropic media in which the directions of anisotropy are pointing along the boundary and normal to the boundary of a pattern, i.e. the anisotropy is boundary-conforming. Following the line of reasoning for a LER effective-medium approach [12], such types of anisotropy provide a natural extension to effective-medium approaches, which are e.g. used to model LER; ¶199 Thus the electromagnetic flux density is related to the electric field using, in the region in which the localized normal vector field is generated and local to the material boundary, a component of permittivity )
predict anisotropic dispersions based on the spectra. (¶109 includes materials of differing properties such as to cause a discontinuity at a material boundary between the differing materials; ¶149  The step of scaling may further comprise using a scaling operator (S) that is continuous at the material boundary, to account for anisotropic material properties; ¶187-191 Embodiments may have the ability to model bi-refringent media with respect to the horizontal and vertical directions. It is possible to handle more general anisotropic media in which the directions of anisotropy are pointing along the boundary and normal to the boundary of a pattern, i.e. the anisotropy is boundary-conforming. Following the line of reasoning for a LER effective-medium approach [12], such types of anisotropy provide a natural extension to effective-medium approaches, which are e.g. used to model LER; ¶199 Thus the electromagnetic flux density is related to the electric field using, in the region in which the localized normal vector field is generated and local to the material boundary, a component of permittivity )

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Beurden (US 20130066597 A1) in view of Li (US 20110246400 A1).
Regarding Claim 7:

wherein the at least one geometric parameter or anisotropic material parameter is determined using machine learning.
Li teaches:
wherein the at least one geometric parameter or anisotropic material parameter is determined using machine learning. (¶62 fitting can be done using techniques of either library-based or regression-based or machine learning-based processes; ¶90 the profile extraction system may use regression, a library matching or a machine learning system)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the regression and library matching of Van Beurden with machine learning as taught by Li, as this amounts to simple substitution of one known element for another to obtain predictable results.  Li lists all three of these as equally viable methodologies, and Van Beurden discloses use of two of the three (regression and library matching, see ¶69).  As such, this replacement uses known components, one of ordinary skill in the art would recognize these components are interchangable (explicitly set forth by the cited section of Li), and the results would be predictable (equally viable function of the system).

Regarding Claim 15:
Van Beurden does not teach in particular:
one or more feedback operations that use learning based upon comparing simulated spectra and the spectra to adjust parameters in the parameterized geometric model, a dispersion model, and/or a geometric configuration.
Li teaches:
one or more feedback operations that use learning based upon comparing simulated spectra and the spectra to adjust parameters in the parameterized geometric model, a dispersion model, and/or 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the regression and library matching of Van Beurden with machine learning as taught by Li, as this amounts to simple substitution of one known element for another to obtain predictable results.  Li lists all three of these as equally viable methodologies, and Van Beurden discloses use of two of the three (regression and library matching, see ¶69).  As such, this replacement uses known components, one of ordinary skill in the art would recognize these components are interchangable (explicitly set forth by the cited section of Li), and the results would be predictable (equally viable function of the system).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van Beurden (US 20130066597 A1) in view of Freischlad (US 20070091317 A1).
Regarding Claim 10:
Van Beurden does not teach in particular:
wherein the anisotropic material properties include at least one of electron density, material density, or chemical composition.
Freischlad teaches:
wherein the anisotropic material properties include at least one of electron density, material density, or chemical composition. (¶97 The analysis preferably comprises not only height and/or topology of the surface, but subsurface characteristics as well, for example, such as surface or film composition, e.g., the number of films on the surface, their respective thicknesses, compositions, refractive index, etc.)
.

Allowable Subject Matter
Claims 4-5, 8-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 4 and 5 recite “wherein anisotropic dielectric components of the dispersion parameters are provided by reference theoretical or empirical dispersion models.”  Anisotropic components in the context of the claims are disclosed by the cited references, however, dielectric components of dispersion parameters being provided by dispersion models (either theoretical or empirical) is not taught or suggested by the cited references or the prior art as a whole.
Claims 8 and 9 recite “wherein the dispersion parameters are modeled using a biaxial model or a uniaxial model.”  While biaxial and uniaxial models are generally disclosed by the art as a whole for use with stress models, they are not utilized in the context of metrology models of wafers for anisotropic dispersion features.  As such, this feature distinguishes over the art as a whole.
Claim 13 recites “generating a spectral design of experiments using the parameterized geometric model, a dispersion model, and a simulator, wherein at least one of the geometric parameters and dispersion parameters are distributed within predetermined ranges; training a statistical model to determine a relationship between the spectra and at least one parameter related to geometric and/or material parameters of the structure;”.  The use of design of experiments to .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2128